EXHIBIT 10.2

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made as of this 5th day
of December, 2006 by and between BUCA, Inc., a Minnesota corporation (the
“Company”) and Steve Hickey (the “Employee”).

WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of January 5, 2004, which was subsequently amended and restated as of
December 14, 2005, the terms of which expire on June 30, 2007; and

WHEREAS, the Company desires to continue to employ Employee to devote full time
service to the business of the Company and Employee desires to continue to be so
employed.

NOW THEREFORE, IN CONSIDERATION of the premises and the terms and conditions
hereinafter set forth, the parties hereto agree as follows:

1. Employment. Subject to the terms and conditions hereof, the Company shall
continue to employ Employee and Employee agrees to continue to be so employed in
the capacity of Chief Marketing Officer for a term ending on December 31, 2007.
Thereafter, for the period beginning January 1, 2008 and ending on July 31,
2008, Employee shall serve as a consultant to the Company with respect to
marketing matters on terms to be mutually agreed to by the parties.

2. Duties. Throughout the term of employment, Employee shall diligently and
conscientiously devote his full time and attention to the discharge of his
duties as Chief Marketing Officer and such other positions as assigned by the
Board of Directors. In such capacity, Employee shall at all times discharge said
duties in consultation with and under the supervision of the CEO or the Board of
Directors of the Company. Employee shall perform such duties as may from time to
time be given to him by the Chief Executive Officer or the Board of Directors.
During Employee’s term as a consultant to the Company, Employee shall devote
such time as may be agreed to with the Company to such matters as the Company
may reasonably request.

3. Base Salary. The Company currently pays to Employee an annualized base salary
of $225,000. The Board of Directors shall establish Employee’s base salary for
each subsequent calendar year. The base salary is payable during Employee’s term
of employment in accordance with the Company’s standard payroll practices as in
effect from time to time. During Employee’s term as a consultant to the Company,
Employee shall be paid at a rate to be mutually agreed to by the parties.

4. Bonuses. Employee shall be entitled to receive annual incentive compensation
equal to a percentage of his annual base salary. For the fiscal year ended
December 31, 2006, the maximum percentage of such incentive compensation is 50%.
For each subsequent calendar year, the maximum percentage shall be determined by
the Board of Directors, but shall not be less than that established for the
prior year. Payment of any incentive compensation shall be based upon the
Company attaining certain performance targets selected by the Board of Directors
and based upon the budget for the applicable year. In addition to the bonus
specified above, Employee shall receive a retention bonus of $35,000, payable on
or before January 15, 2008, if Employee remains an employee of the Company in
good standing through December 31, 2007.

5. Expenses. The Company shall reimburse Employee for all reasonable and
necessary expenses incurred by him in carrying out his duties under this
Agreement. Employee shall present to the Company from time to time an itemized
statement of account of such expenses in such form as may be required by the
Company. In recognition of Employee’s need for an automobile for business
purposes, the Company will provide Employee with a $1,000 per month automobile
allowance. The Company understands that from and after April 2007, Employee
shall be relocating to Colorado and commuting to work in Minneapolis. In
recognition of this, the Company agrees to pay Employee an aggregate of $25,000
to cover the cost of such travel and commuting to be paid by way of nine equal
monthly installments beginning in April 2007.

6. Fringe Benefits. Employee shall be entitled to participate in such fringe
benefit programs maintained by the Company as are available for other employees
similarly situated. The Company shall (i) obtain and pay the premium for
standard family coverage for Employee and his family in the Company’s group
health plan; and (ii) provide Employee with long-term disability insurance with
a benefit equal to 60% of his base salary.



--------------------------------------------------------------------------------

7. Termination. Employee’s employment hereunder shall be terminated upon the
happening of any of the following events;

(a) Expiration of the term of this Agreement, without renewal;

(b) Death of Employee;

(c) Notice to Employee that his employment is terminated due to Employee’s
inability to perform his usual and customary duties by reason of Physical or
Mental Disability;

(d) Without Cause by the Company at any time upon thirty (30) days prior written
notice to Employee;

(e) By Employee upon thirty (30) days prior written notice to the Company;

(f) By Employee, if, following a Change in Control of the Company as defined
below, Employee’s duties (as in effect immediately prior to such Change in
Control) are Substantially Reduced or Negatively Altered, as defined below,
without his prior written consent, upon thirty (30) days prior written notice to
the Company; or

(g) At any time without notice by the Company for Cause.

For purposes of this Section, “Cause” means (i) Employee’s conviction of a
felony which constitutes a crime involving moral turpitude; (ii) Employee’s
misappropriation of funds, fraud or embezzlement; (iii) Employee’s willful or
gross and repeated neglect of duties hereunder, or willful or gross repeated
misconduct in the performance of such duties, as determined by a majority of the
directors of the Company (collectively, “Misconduct”), and provided that
Employee has been given at least fourteen (14) days prior notice of such
determination and Employee has failed to cure such Misconduct; or
(iv) Misconduct that is deemed by a majority of the directors to have a material
adverse effect on the business, operations, assets, properties, or financial
condition of Company, taken as a whole.

For purposes of this Section, “Physical or Mental Disability” means any ailment
or incapacity which prevents Employee from performing the duties incident to
Employee’s employment hereunder which continued for a period of either (i) 90
consecutive days in any twelve-month period or (ii) 180 days in any twelve-month
period, and which is expected to be of permanent duration.

For purposes of this Section, “Change in Control” with respect to the Company
shall have occurred on the earliest of the following dates:

(i) the date after the date of this Agreement that any entity or person
(including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) shall have become the beneficial owner of, or
shall have obtained voting control over, fifty percent (50%) of more of the
outstanding common shares of the Company;

(ii) the date the shareholders of the Company approve a definitive agreement:
(A) to merge or consolidate the Company with or into another corporation, or to
merge another corporation into the Company, in which the Company is not the
continuing or surviving corporation or pursuant to which any common shares of
the Company would be converted into cash, securities of another corporation, or
other property (this clause (A) shall not apply to a merger or consolidation of
the Company in which, immediately following such merger or consolidation, more
than 70% of both the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors (the “Voting
Securities”) and the then outstanding common stock is then beneficially owned,
directly or indirectly, by all or substantially all of the persons who
beneficially owned the Voting Securities and the common stock immediately prior
to such merger or consolidation in substantially the same proportions as their
ownership of such Voting Securities and common stock, as the case may be,
immediately prior to such merger or consolidation); or (B) to sell or otherwise
dispose of substantially all of the assets of the Company; or



--------------------------------------------------------------------------------

(iii) the date there shall have been a change in a majority of the Board of
Directors of the Company within a twelve-month period unless the nomination for
election by the Company’s shareholders of each new director was approved by the
vote of two-thirds of the directors then still in office who were in office at
the beginning of the twelve-month period.

“Substantially Reduced or Negatively Altered” means, without Employee’s express
written consent:

(i) the assignment to Employee of any duties inconsistent with Employee’s
positions, duties, responsibilities and status with the Company immediately
prior to a Change in Control or a change in Employee’s reporting
responsibilities, titles or offices, or any removal of Employee from, or any
failure to re-elect Employee to, any of such positions, except in connection
with the termination of Employee’s employment for Cause, upon the Physical or
Mental Disability or death of Employee, or upon the voluntary termination by
Employee;

(ii) a reduction in Employee’s Base Salary below the minimum Base Salary in
Section 3 hereof;

(iii) requiring Employee to move his residence more than 100 miles;

(iv) the failure by Company to continue in effect benefit plans substantially
equivalent to the benefit plans in effect at the effective date of this
Agreement or established during the term of this Agreement; the taking of any
action by Company not required by law which would adversely affect Employee’s
participation in or materially reduce Employee’s benefits under any of such
plans or deprive Employee of any material fringe benefit enjoyed by Employee; or
the failure by Company to provide Employee with the number of paid vacation
days, holidays and personal days to which Employee was then entitled in
accordance with Company’ normal leave policy in effect the effective date of
this Agreement; or

(v) failure of any successor to the Company not otherwise bound by this
Agreement to expressly assume and agree to perform the obligations of the
Company under this Agreement.

8. Effect of Termination. If Employee is terminated by the Company for Cause as
defined in Section 7(g) or if Employee terminates employment under Section 7(e),
Employee shall be paid only to the date of actual termination of employment and
Employee shall not be entitled to any additional compensation for the year in
which termination of employment occurs or any other termination payment.

If Employee is terminated by reason of death or Physical or Mental Disability,
Employee or his estate shall be entitled to a termination payment equal to
twelve (12) month’s base salary then in effect. The termination payment in the
case of termination due to Physical or Mental Disability shall be made in twelve
(12) substantially equal monthly installments, beginning on the first day of the
month following termination of employment, and the termination payment shall be
reduced by all disability insurance payments received by Employee during such
period under disability insurance policies provided by the Company under
Section 6 hereof.

If Employee terminates employment for the reason specified in Section 7(f) or
Employee is terminated by the Company without Cause following a Change in
Control, or within one hundred eighty (180) days prior to a Change in Control
and such termination is related to the Change in Control, Employee shall be
entitled to a termination payment equal to twelve (12) month’s base salary then
in effect, payable in twelve (12) equal installments, beginning on the first day
of the month following termination of employment and the Company shall continue
Employee’s health benefits for one (1) year or, at its option, pay Employee’s
COBRA coverage premiums during the COBRA period. If Employee terminates
employment as a result of a Change in Control but Employee’s duties have not
been Substantially Reduced or Negatively Altered, Employee shall be entitled to
a termination payment equal to twelve (12) month’s base salary then in effect,
payable in twelve (12) equal installments beginning the first day of the month
following termination of employment. Provided, however, if Employee is a
“specified employee” under Section 409A of the Internal Revenue Code at
termination of employment, any cash payments due to Employee under this
paragraph that are considered to be deferred compensation under Section 409A of
the Internal Revenue Code shall be delayed to the first day of the seventh month
following termination of employment (without interest or earnings adjustment).

If Employee is terminated by the Company without Cause and other than associated
with a Change in Control as outlined above, Employee shall be entitled to a
termination payment equal to six (6) month’s base salary then in effect, payable
in six (6) equal installments beginning on the first day of the month following
termination of employment.



--------------------------------------------------------------------------------

9. Excise Tax. Unless otherwise prohibited by applicable law, if an amount paid
to Employee under this Agreement is subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code, or any successor provision thereto,
the Company shall pay to Employee an additional amount in cash equal to the
amount necessary to cause the aggregate remuneration received by Employee under
this Agreement, including such additional cash payment (net of all federal,
state, and local income taxes and all taxes payable as a result of the
application of Section 280G and 4999 of the Internal Revenue Code or any
successor provisions thereto) to be equal to the aggregate remuneration
executive would have received, excluding such additional payment (net of all
federal, state, and local income taxes), if Section 280G and 4999 (and any
successors thereto) have not been enacted into law. The adjustments, if any,
required by this Section shall be determined by tax counsel selected by
Company’s independent accountants with Employee’s approval.

10. Confidentiality. “Confidential Information” means any information or
compilation of information possessed by the Company that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by other persons who can obtain
economic value from its disclosure or use, including by not limited to: (a) any
information not generally known in the industry of the Company regarding the
Company’s pricing of services, research, development, marketing, servicing,
business systems, and techniques; (b) financial information concerning the
Company; and (c) any information that the Company may from time to time
designate as “confidential,” “proprietary,” or “trade secrets” which is not
generally known in the industry of the Company.

Employee may have access to Confidential Information which the Company desires
to protect at all times. Employee understands, acknowledges, and agrees that the
Company has expended substantial sums of money, time and effort in developing
such Confidential Information and the Company will be substantially harmed in
the competitive marketplace if the Confidential Information is used to its
detriment or to the benefit of others.

In recognition of the foregoing, Employee agrees that:

(a) Employee will not, during or after employment with the Company, directly or
indirectly knowingly use or disclose any Confidential Information to any other
person, firm or company, or in any way use for his benefit, or to the detriment
of the Company, any information or knowledge obtained during the course of his
employment with the Company, except as required in the conduct of the Company’s
business or as authorized in writing by the Company; and

(b) All memoranda, notes, records, papers and other documents and all copies
thereof relating to the Company’s operations and all objects related thereto are
and remain the property of the Company; including, but not limited to, those
developed, investigated, or considered by the Company. Employee will not copy or
duplicate any of the aforementioned documents or objects nor use any information
contained therewith, except for the Company’s benefit, either during or after
his employment.

11. Covenant Not to Compete. The parties agree that the Company would be
substantially harmed if Employee competes with the Company during employment
with the Company or after termination of employment with the Company. Therefore,
in exchange for the benefits provided to Employee hereunder, Employee agrees
that during his employment with the Company and for a period of six months after
termination of such employment for any reason, Employee will not directly or
indirectly, without the written consent of the Company;

(a) Own, operate or render services to any entity engaged, directly or
indirectly, in owning or operating Italian restaurants within fifty (50) miles
of any restaurant owned or managed by the Company; or

(b) Hire, offer to hire, entice away, or in any other way, persuade or attempt
to persuade any entity or any employee, officer, agent, independent contractor,
supplier, customer, or subcontractor of the Company to discontinue their
relationship with the Company.

12. Disparagement. The Company and Employee agree that during and after the term
of this Agreement, they will not knowingly vilify, disparage, slander or defame
the other party or, in the case of the Company, its officers, directors,
employees, business or business practices.



--------------------------------------------------------------------------------

13. Remedy. Employee and the Company acknowledge that in the event of a breach
of this Agreement by either party, money damages would be inadequate and the
non-breaching party would have no adequate remedy at law. Accordingly, in the
event of any controversy concerning the rights or obligations under this
Agreement, such rights or obligations shall be enforceable in a court of equity
by a decree of specific performance. Such remedy, however, shall be cumulative
and nonexclusive and shall be in addition to any other remedy to which the
parties may be entitled to by law.

14. Notices. All notices required or permitted to be given under this Agreement
shall be given by certified mail, return receipt requested, to the parties at
the following addresses or to such other addresses as either may designate in
writing to the other party:

 

If to Company:  

BUCA, INC.

1300 Nicollet Avenue

Suite 5003

Minneapolis, MN 55403

If to Employee:  

Steve Hickey

110 W. Grant, #31K

Minneapolis, MN 55403

15. Governing Law. This Agreement shall be construed and enforced in accordance
with the internal laws of the State of Minnesota.

16. Entire Contract. This Agreement constitutes the entire understanding and
agreement between the Company and Employee with regard to the matters stated
herein. There are no other agreements, conditions or representations, oral or
written, express or implied, with regard to the employment of Employee by the
Company. This Agreement may be amended only in writing, signed by both parties
hereto.

17. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the Company, its successors and assigns, and shall inure to the benefit of
and be binding upon Employee, his heirs, distributees and personal
representatives. In the event of Employee’s death, any amounts payable hereunder
shall be paid in accordance with the terms of this Agreement to Employee’s
designee, or if there is no such designee, to Employee’s estate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement the date and year
first above written.

 

BUCA, INC.

By:

  /s/ Wallace B. Doolin Its:   Chairman and Chief Executive Officer

/s/ Steve Hickey

Steve Hickey

 